40 N.J. 330 (1963)
191 A.2d 745
JAMES J. BINGHAM, PLAINTIFF-APPELLANT,
v.
DEPARTMENT OF CIVIL SERVICE OF THE STATE OF NEW JERSEY, HYMEN SIEGENDORF AND SIDNEY ZISLIN, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued June 3, 1963.
Decided June 10, 1963.
Mr. Max A. Boxer argued the cause for appellant.
Mr. William L. Boyan argued the cause for respondent, Department of Civil Service (Mr. Arthur J. Sills, Attorney General, attorney).
Mr. Martin Klughaupt argued the cause for respondents, Hymen Siegendorf and Sidney Zislin.
The opinion of the court was delivered
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Gaulkin in the Appellate Division, 77 N.J. Super. 459.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.